PER CURIAM
Terron Millett ("Millett") appeals from the motion court's denial of his post-conviction-relief motion without an evidentiary hearing. Following a bench trial, the trial court found Millett guilty of murder in the first degree and armed criminal action after he shot and killed a man at a gas station. Millett presents two points on appeal, both alleging that the motion court erred in denying his Rule 29.151 motion because trial counsel was ineffective. Point One contends that trial counsel failed to properly obtain Millett's informed consent to waive a jury trial. Point Two asserts that trial counsel failed to object to the State's aggressive and argumentative questioning of Millett during cross-examination.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).

All Rule references are to Mo. R. Crim. P. (2014).